PD-0875-15
                              PD-0875-15                                     COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
July 15, 2015                                                                Transmitted 7/14/2015 8:41:28 AM
                                                                               Accepted 7/15/2015 4:18:53 PM
                                                                                               ABEL ACOSTA
                        IN THE COURT OF CRIMINAL APPEALS
                                                                                                       CLERK

                                FOR THE STATE OF TEXAS


 LAMONT RENARD STEWART                      *
     Appellant                              *
                                            *
 vs.                                        *        No.
                                            *        COA No. 10-14-00183-CR
 THE STATE OF TEXAS,                        *
      Appellee                              *

                        MOTION FOR EXTENSION OF TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, the Appellant, by and through her undersigned Attorney of

 Record, and respectfully moves the Court to extend the time for filing a petition for

 discretionary review in this cause, and in support therefore would show the Court as

 follows:

                                                I.

         Appellant was found guilty of the offense of unlawful possession of a controlled

 substance with intent to deliver in Cause No. 2013-179-C2in the 54th District Court of

 McLennan County, Texas. Appellant appealed his conviction to the Court of Appeals for

 the Tenth Judicial District. That court affirmed the trial court decision in an opinion

 delivered on June 18, 2015.

                                             II.

         Appellant’s petition for discretionary review is currently due on July 18, 2015.
                                              V.

       Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until August 18, 2015, and as reasons therefore would show this cause as follows:

        Counsel does not have sufficient to time to properly prepare a petition for

discretionary review by the current due date, and for that reason seeks additional time to

do so. Counsel would show that he has had several matters to deal with in the last thirty

days, including a brief in the Tenth Court of Appeals that is due lat er this week. As a

result, counsel has not had sufficient time to devote to the petition in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to August 18, 2015.

                                                   Respectfully submitted,


                                                       /s/ Walter M. Reaves, Jr.
                                                   Walter M. Reaves, Jr.
                                                   100 N. 6 th Street, Suite 802
                                                   Waco, Texas 76701
                                                   (254) 296-0020
                                                   FAX (877) 726-4411
                                                   TBA#16644200
                                                   walterreaves@att.net
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on July 14, 2015


                                                   /s/ Walter M. Reaves, Jr.
                                                Walter M. Reaves, Jr.